Exhibit 10.3

 

 

[ex10-3_001.jpg] 

 

June 7, 2019

 

John R. Wheeler

Suite 100

Newport Beach, CA 92660

 

Dear Rocky,

 

On behalf of the Board of Directors of MJ Holdings, Inc. (the “Company”) we
hereby accept your resignation as Treasurer and Chief Financial Officer of the
Company effective as of June 7, 2019.

 

Pursuant to our discussions and the terms of your employment agreement with the
Company you hereby agree to accept 250,000 shares of the Company’s $0.001 par
value common stock as full compensation for any and all services that you have
provided to the Company in your capacity as Chief Financial Officer of the
Company (the “Stock”). The Stock shall be restricted shares as defined in Rule
144 of the U.S. Securities Act of 1933 (the “Act”) and shall be subject to an
additional holding period of one (1) year from the date of issuance regardless
of the requirements of the Act or any registration of the shares with the U.S.
Securities and Exchange Commission. The Stock shall be issued as follows:

 

1.125,000 shares to be issued on June 15, 2019    

2.10,417 shares to be issued on the first day of each month for a period of
twelve (12) months commencing on July 1, 2019.

 

You hereby agree that the Stock to be issued hereunder shall satisfy any and all
claims for compensation or other sums owing or may be owing to you in your
capacity as Chief Financial Officer of the Company or any related capacity or
for any services that you may render to the Company during any transition period
with regards to the appointment of a new Treasurer and Chief Financial Officer.
You hereby release and forever hold harmless and indemnify MJ Holdings, Inc.,
it’s heirs, assigns, subsidiaries, officers, directors and employees from and
against any and all claims that you or anyone acting on your behalf may have
against the Company.

 

Kindly execute this letter herein below and return and your earliest
convenience.

 

Sincerely,

 

/s/ Paris Balaouras

 

Paris Balaouras, Chairman

 

/s/ John R. Wheeler

 



John R. Wheeler

 